IN THE SUPREME COURT OF TEXAS

                                 No. 05-0347

                       IN RE  HARROLD E. (GENE) WRIGHT

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief,  filed  May  5,
2005, is granted.   The order dated April 25, 2005, in Cause  No.  B-173346,
styled Harrold E. (Gene) Wright v. Rayford L. Etherton, Jr., et al., in  the
60th District Court of Jefferson County, Texas, is  stayed  pending  further
order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus as amended on or before  3:00  p.m.,
May 16, 2005.

            Done at the City of Austin, this May 6, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk